BROWN, J.
— This matter comes before ns on motion to dismiss the appeal of claimant and appellant, Columbia Contract Company. The motion reads, in part, as follows:
“Now at this time comes above-named defendant and respondent and moves the court for an order dismissing the appeal of claimant and appellant in the above cause for the reason that appellant’s.abstract of record was served on September 26, 1921, and that thereafter time for claimant and appellant to file its brief was extended but that more than twenty days have elapsed since the date to which time was extended to claimant and appellant for the filing of its brief in said cause.
“That there is attached hereto and made a part hereof an affidavit and the said defendant and respondent moves the court that either this court dismiss this appeal or, in case the said appeal is not dismissed, that the court make an order that said appellant herein be not allowed hereafter to file any brief nor to appear or argue this matter in the Supreme Court.”
This motion is supported by the' affidavit of Mr. R. W. Wilbur, of counsel of record for the respondent.
Our docket shows that the appellant has been treated with extreme leniency in the matter of filing its abstract on appeal.
We take the following from the record of the court:
May 28, 1921, time for filing abstract extended to June 20,1921. Per stipulation.
June 20, 1921, time for filing abstract extended to July 11, 1921. ■ Per stipulation.
July 12, 1921, time for filing abstract extended to July 25, 1921. Per stipulation.
*276July 26, 1921, time for filing abstract extended to Aug. 10, 1921. Per stipulation.
Aug. 11, 1921, time for filing abstract extended to Aug. 25, 1921. Per stipulation.
Aug. 26, 1921, time for filing abstract extended to Sept. 15, 1921. Per stipulation.
Sept. 17, 1921, time for filing abstract extended to Sept. 26, 1921. Per stipulation.
1. Eule 16 of this court provides:
“If, without reasonable excuse, the appellant fails or neglects to serve and file abstracts or briefs as required by the rules of this court, the respondent may have the judgment or decree affirmed on motion and notice; and in case of an abandoned appeal, the opposite party may have the judgment or decree likewise affirmed on motion by presenting a copy of the judgment or decree, undertaking, notice of appeal, and proof of service thereof.”
The abstract of appellant was filed September 26, 1921. Within twenty days thereafter, appellant should have-filed its brief. Not only has this time expired, but nearly five months have elapsed, and still there is no brief of record. Under the circumstances, we will treat the motion of respondent as coming within the provisions of the foregoing rule.
Plence, it is ordered that the judgment appealed from be, and hereby is, affirmed.
Appeal Dismissed. Judgment Aeeirmed.